          Case 3:19-cv-01966-KAD Document 47 Filed 02/05/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 SAIFULLAH KHAN,                                       No. 3:19-cv-01966 (KAD)

         Plaintiff,


         v.

 YALE UNIVERSITY, PETER                                February 5, 2021
 SALOVEY, JONATHON HALLOWAY,
 MARVIN CHUN, JOE GORDON,
 DAVID POST, MARK SOLOMON, ANN
 KUHLMAN, LYNN COOLEY, PAUL
 GENECIN, STEPHANIE SPANGLER,
 SARAH DEMERS, CAROLE
 GOLDBERG, UNKNOWN PERSONS,

         Defendants.


ORDER GRANTING [46] MOTION FOR ENTRY OF JUDGMENT UNDER RULE 54(B)
         AND STAYING PROCEEDINGS PENDING RESOLUTION
                     OF THE PLAINTIFF’S APPEAL

Kari A. Dooley, United States District Judge:

       Plaintiff Saifullah Khan (“Mr. Khan” or the “Plaintiff”) filed this action against Yale

University (“Yale”) and several of its administrators and faculty members (collectively, the “Yale

Defendants”), as well as former Yale classmate Jane Doe (“Ms. Doe”) on December 13, 2019.

Following the dismissal of Ms. Doe from this case pursuant to this Court’s January 7, 2021 Order

(ECF No. 40), Mr. Khan filed a Notice of Appeal (ECF No. 43) and now moves for the entry of

judgment as to his claims against Ms. Doe under Fed. R. Civ. P. 54(b). The Plaintiff represents

that the Yale Defendants agree that the entry of a Rule 54(b) judgment is appropriate.

       Rule 54(b) provides in relevant part that “[w]hen an action presents more than one claim

for relief . . . or when multiple parties are involved, the court may direct entry of a final judgment

as to one or more, but fewer than all, claims or parties only if the court expressly determines that
                                                  1
          Case 3:19-cv-01966-KAD Document 47 Filed 02/05/21 Page 2 of 3




there is no just reason for delay.” The Rule thus embodies three requirements: “(1) there are

multiple claims or parties; (2) at least one claim or the rights and liabilities of at least one party

has been finally determined; and (3) the court makes an ‘express determination that there is no just

reason for delay.’” Acumen Re Mgmt. Corp. v. Gen. Sec. Nat. Ins. Co., 769 F.3d 135, 140 (2d Cir.

2014) (quoting Fed. R. Civ. P. 54(b)) (alterations omitted).

       The Court easily concludes that the first two requirements are satisfied. The Plaintiff’s

complaint asserts multiple claims against multiple defendants, and the Court’s January 7, 2021

Order granting Ms. Doe’s motion to dismiss rendered a final determination as to the Plaintiff’s

claims against Ms. Doe. The third requirement, that “there is no just reason for delay” is left to

this Court’s discretion. See id. at 140 n.13. However the Second Circuit has cautioned that

“[r]espect for the historic federal policy against piecemeal appeals require that a Rule 54(b)

certification not be granted routinely,” and instead be granted “only in the infrequent harsh case

where there exists some danger of hardship or injustice through delay which would be alleviated

by immediate appeal.” Grand River Enterprises Six Nations, Ltd. v. Pryor, 425 F.3d 158, 165 (2d

Cir. 2005) (citation omitted).

       The Court concludes that the “danger of hardship or injustice” that a delayed appeal might

impose on all parties warrants Rule 54(b) certification. Preliminarily, all parties agree that the

discovery and evidence with respect to the claims against the Yale Defendants overlap

significantly with respect to the claims against Ms. Doe. Indeed, whether as a party or a witness,

Ms. Doe is an integral part of that discovery and evidence. And as the Court recognized in its

memorandum of decision granting Ms. Doe’s motion to dismiss, the dispositive issue of whether

Ms. Doe is entitled to absolute immunity with respect to statements she made in connection with

Yale’s Title IX proceeding is a question of law that neither the Connecticut Supreme Court nor the

Connecticut Appellate Court has addressed directly. If the Second Circuit (or the Connecticut
                                                  2
           Case 3:19-cv-01966-KAD Document 47 Filed 02/05/21 Page 3 of 3




Supreme Court upon certification by the Court of Appeals) were to disagree with this Court, and

if the Second Circuit were to reverse and remand the case for further proceedings, the litigation of

Plaintiff’s claims against Ms. Doe would essentially begin anew the litigation already concluded

against the Yale Defendants if a Rule 54(b) judgment is not authorized. 1 In addition to favoring

judicial economy, counsel further represented that avoiding such repetitive discovery and trials

will reduce the trauma that this litigation and the commensurate revisiting of its underlying events

has occasioned for all parties.

         The Plaintiff’s motion for Rule 54(b) certification is accordingly granted. The Court

further concludes that after receiving the parties’ input on this issue at the January 21, 2021

telephonic scheduling conference, a stay of the Scheduling Order is warranted during the pendency

of Mr. Khan’s appeal. While the parties may continue to engage in written discovery and the

exchange of documents while the stay is in effect, depositions and all other deadlines previously

set are hereby suspended.

         The parties shall file a joint status report on or before September 1, 2021 and every 90

days thereafter to apprise the Court of the status of the pending appeal.

         The Clerk of the Court is directed to enter a Judgment, pursuant to Rule 54(b), in

favor of the Defendant Jane Doe.

         SO ORDERED at Bridgeport, Connecticut, this 5th day of February 2021.


                                                       /s/ Kari A. Dooley
                                                      KARI A. DOOLEY
                                                      UNITED STATES DISTRICT JUDGE



1
  It is the Court’s understanding that while the evidence is overlapping insofar as the parties will require discovery
from Ms. Doe, including her testimony, in the case against the Yale Defendants, the legal questions implicated in Mr.
Khan’s pending appeal are distinct from the legal issues to be adjudicated in his remaining claims. This case therefore
does not present the risk that the Second Circuit will be called upon to decide the same issues again in the event of a
subsequent appeal.

                                                          3
